 

 

USDS SDNY
DOCUMENT |
ELECTRONICALLY FILED

ss

   
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK DOC #: ;

DATE FILED: _12/1//7 : |

16-cr-262-3 (JGK)

2

 

 

 

 

 

UNITED STATES OF AMERICA

 

- against -
MEMORANDUM OPINION AND
MARCOS DELACRUZ, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

The Court received the attached two letters from the

 

defendant on August 27, 2019 and September 16, 2019. The

defendant moves the Court to designate his federal sentence as

 

concurrent to his state sentence, or in the alternative, for
instructions on how to make his state and federal sentences run
concurrently.

At the defendant’s sentencing on December 1, 2016, the

Court specifically did not rule on whether the federal sentence

 

should be concurrent with any subsequently imposed state

sentence. The Court declined to make any recommendation to the

 

state judge, who would be able to determine an appropriate total
term of imprisonment. The state judge subsequently sentenced the
defendant to 30 months’ imprisonment, to run concurrently with
the federal sentence. However, the Government advises that the
defendant had been writted into federal custody from state
custody, and then returned to state custody to serve his state

sentence. After the defendant concluded serving his state

 
sentence, he was returned to federal custody to begin serving
his federal sentence. The net effect of this process is that the
state court sentence, which the state court judge determined
should be concurrent with the federal sentence, was not in fact
concurrent. This was contrary to this Court’s view at
sentencing, which was that the state court judge should have the
option of making the state court sentence concurrent with the
federal sentence because the state court judge would have the
most complete information to determine the total term of
imprisonment that the defendant should serve.

Under 18 U.S.C. § 3621Lib), the BOP has the ability to
designate nunc pro tunc a state facility in which a prisoner is

serving his state sentence as a place of federal confinement.

 

See McCarthy v. Doe, 146 F.3d 118, 122-23 (2d Cir. 1998). Such
designation would make the prisoner’s sentence run concurrently.
Id.

In its June 24, 2019 letter, the Government advised the
Court that upon consultation with the Bureau of Prisons (“BOP”),
should the Court seek to give effect to the state court’s
concurrent sentence, the Court should amend the defendant’s
judgment. The Court hereby recommends to the BOP that the

defendant’s federal sentence of 33 months’ imprisonment be

retroactively designated as concurrent with the defendant’s
state sentence. See United States v. Alvarez, No. O9-CR-386 DAB,

 

2015 Wh 1851658, at *4 (S.D.N.Y. Apr. 17, 2015).
The Government is requested to convey this recommendation

to the BOP.

SO ORDERED.

Dated: New York, New York , 7 \ A Oa
September 30, 2019 a 6 §LSE ;

( _/ Sohn G. Koeltl
United States District Judge

 
